EXAMINER’S REASON FOR ALLOWANCE
Claims 1-4, 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, US 2002/0125822 to Graff et al., US 2015/0129846 to Lang et al., US 2013/0037832 to Kang, and US 2010/0178452 to Yoon et al., either alone or in combination, fails to teach or fairly suggest the feature:
“the amorphous alloy film is performed at a first temperature; and forming a silicon oxide transfer layer on the amorphous alloy film to form the coating film, wherein forming the silicon oxide transfer layer is performed at a second temperature higher than 180°C and lower than the first temperature, and the silicon oxide transfer layer has a thickness thinner than the amorphous alloy film; bonding the coating film to a display surface of a display panel via the silicon oxide transfer layer; and removing the substrate after bonding the coating film to the display surface of the display panel.”
The prior art of record sequentially deposits the amorphous alloy film at reduced temperatures, rather than depositing onto a transfer substrate which does not have limitations to high temperature deposition processes of the instant application, therefore the above recited claim limitations are not taught by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822